Per Curiam.
A husband and wife brought this civil action in the Superior Court to recover damages for injuries allegedly suffered when the wife slipped and fell while walking in an aisle of the defendant’s supermarket where jars of applesauce and other preserved fruits were on display. The foreign substance on which she slipped was identified as applesauce; it was described as “dusty or maybe dirty looking”; and there was testimony that there were no broken pieces of glass in the area where the fall occurred. This evidence, when viewed in the light most favorable to the plaintiffs, reasonably yields to the inference that the condition of the floor responsible for the incident had existed for a sufficient length of time to *245charge the defendant with constructive notice of its existence. Under these circumstances, the defendant was duty-bound either to remedy the danger thereby created or to warn the plaintiff-wife, a customer, of the presence of that danger. It did neither. Hence, contrary to the only contention urged by the defendant in this court, a jury could reasonably find that it was negligent. Consequently, it was not error for the trial justice to deny the defendant’s motion for a directed verdict. Gonsalves v. First Nat’l Stores, Inc., 111 R.I. 438, 304 A.2d 44 (1973); Priestley v. First Nat’l Stores, Inc., 95 R.I. 212, 186 A.2d 334 (1962).
John F. McBurney, for plaintiffs.
Higgins, Cavanagh & Cooney, Joseph V. Cavanagh, for defendant.
The defendant’s appeal is denied and dismissed, and the case is remitted to the Superior Court for further proceedings.